UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7207


RAYMOND EDWARD CHESTNUT,

                Plaintiff - Appellant,

          v.

RORY THOMPSON, Correctional Officer; T. MCGIRT, Correctional
Officer, individual and in their official capacities; LEROY
JONES; UNITED STATES OF AMERICA,

                Defendants – Appellees,

          and

LARRY JONES, Lieutenant,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.    R. Bryan Harwell, District Judge.
(1:13-cv-01870-RBH)


Submitted:   November 20, 2014             Decided:   November 25, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raymond Edward Chestnut, Appellant Pro Se. Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Raymond Edward Chestnut appeals the district court’s

order denying relief on his complaint filed pursuant to Bivens

v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403
U.S. 388 (1971).              The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).

The    magistrate       judge       recommended    that    relief    be    denied         and

advised Chestnut that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

               The     timely       filing   of    specific      objections          to     a

magistrate          judge’s    recommendation       is     necessary      to    preserve

appellate review of the substance of that recommendation when

the        parties     have     been     warned     of     the    consequences             of

noncompliance.              Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.       1985);    see     also   Thomas   v.    Arn,    474 U.S. 140    (1985).

Chestnut       has     waived       appellate     review    by   failing        to    file

objections          after    receiving    proper    notice. *       Accordingly,           we

affirm the judgment of the district court.



       *
        Chestnut contends that the district court improperly
denied his motion for an extension of time to file objections to
the magistrate judge’s report and recommendation.    We conclude
that the district court did not abuse its discretion.    Fed. R.
Civ. P. 6(b).



                                             3
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     4